Citation Nr: 0104624	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  95-35 093	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1956 to May 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Jackson, Mississippi, which denied service connection for a 
back disability.  The Board remanded this case in January 
1997 and in April 1998, and it has now been returned to the 
Board for further appellate review.

In August 1999, the veteran filed a change of address form 
with the Jackson, Mississippi RO indicating that his new 
address was in Texas.  Since that time, the claim has been 
handled by the Houston, Texas RO.


REMAND

It is undisputed that the veteran injured his back prior to 
service.  He argues that service connection is warranted 
insofar as his pre-existing back disability was aggravated by 
active service.

The Board remanded the case in January 1997 so that VA 
outpatient records could be associated with the claims file.  
Also, the Board requested that the claims file be reviewed by 
the VA physician who examined the veteran in July 1995 and 
provided an opinion that the veteran's back disability was 
aggravated by service.  The Board requested that the 
physician point to specific evidence in the record to 
substantiate that opinion.  Re-examination of the veteran was 
left to the physician's discretion.  In the event that the 
physician could not determine the aggravation issue without 
resorting to speculation, he was asked to so state.

Pursuant to the above, the RO made several unsuccessful 
attempts to contact the veteran in order to schedule an 
examination, without first forwarding the claims file for the 
requested opinion.  The veteran failed to report.  
Thereafter, the claims file was returned to the Board without 
the requested opinion/rationale.

In April 1998, the Board's review of the record revealed that 
the veteran injured his back in a work-related accident in 
1983.  Thus, the Board remanded the case and asked that the 
RO contact the veteran in order to obtain records relevant to 
his on-the-job back injury.  Thereafter, the Board asked that 
the claims file again be forwarded to the July 1995 examiner 
for a substantiated opinion based on review of the entire 
record.  Specifically, the Board indicated that 
"[r]egardless of whether or not contact with the appellant 
is established..." the July 1995 VA examiner should review the 
file and provide a rationale for his opinion.

In June 2000, the same VA examiner who provided the July 1995 
opinion cited review of the claims file, without benefit of 
records pertaining to the veteran's 1983 back injury.  That 
examiner provided no comment as to the rationale for the 
July 1995 opinion and did not otherwise comment on the 
etiology of the veteran's existing back disorder, instead 
noting that records of the post-service injury should be 
obtained and that then a new examination should be conducted.  
Here the Board notes as significant that that examiner is 
located in Mississippi, the veteran's former state of 
residence.  In the June 2000 report, the VA examiner 
recounted that as the veteran lived in Texas, the file would 
have to be transferred back to Texas to conduct any 
examination.  

In September 2000, the RO sent letters to the veteran at 
several alternative addresses asking that he provide 
information regarding the 1983 injury; the veteran did not 
furnish the requested information.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A), VA 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim.  This includes informing the veteran of all the 
evidence needed to support his claim.  Additionally, VA must 
assist claimants in obtaining government and private records, 
and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  Moreover, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

From the information currently available, the Board cannot 
ascertain whether the veteran's pre-service back disability 
underwent an increase in disability during service, or 
whether any evidenced aggravation is the result of in-service 
activities, the natural progression of the disability, or any 
post-service injury or injuries.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, 
further remand is warranted.  However, the veteran is advised 
that the duty to assist is not a one-way street.  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov. 17, 
2000), 00-92 (Dec. 13, 2000), and 01-02 
(Jan. 9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should again ask the veteran 
to provide details regarding the names 
and dates of any treatment for a back 
disability, to include, in particular, 
all information (medical and legal) 
related to a 1983 on-the-job back injury 
and medical records pertaining to his 
back dating between his discharge from 
service and up to the date of the 1983 
injury.  The RO should emphasize to the 
veteran that such medical information and 
other pertinent records are necessary to 
support his claim.  After obtaining the 
necessary release, the RO should make 
reasonable efforts to obtain the 
specified records.

3.  The RO should also obtain all VA 
treatment records pertaining to the 
veteran's back not already associated 
with the claims file.  In particular, the 
RO should obtain records from the Houston 
VA Medical Center and the Lufkin 
Outpatient Clinic.  A response negative 
or positive should be associated with the 
claims file.

4.  Next, regardless of whether the 
veteran furnishes the requested 
information, the RO should schedule him 
for a VA orthopedic examination.  The 
examiner should provide an opinion as to 
whether the veteran's pre-existing back 
disability was aggravated during service.  
The examiner should point to specific 
evidence in the claims file upon which 
s/he relied in reaching any conclusions.  
If the question cannot be answered 
without resorting to speculation, the 
examiner should so state.  A copy of the 
claims file and a copy of this remand 
should be made available to the examiner, 
and the examiner should certify that s/he 
reviewed such prior to rendering the 
requested opinion.

5.  The RO should review the claims file 
to ensure that all indicated development 
has been completed.  In particular, the 
RO should ensure that the requested 
examination and opinions are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
back disability.  If the benefit sought 
on appeal remains denied the veteran 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


